Citation Nr: 1758329	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The matter was previously before the Board in June 2013 when the Board granted the Veteran's claim for entitlement to service connection for PTSD, and remanded for a determination as to whether the Veteran's claim included a claim for entitlement to service connection for bipolar disorder.  In September 2014 and May 2017, the matter was remanded for additional development and is again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.


REMAND

The Veteran is currently service connected for PTSD.  In a June 2017 Addendum Opinion, the VA examiner opined that the Veteran's other psychiatric diagnoses other than PTSD reported since July 2010 were in error.  However, the Board notes that since his June 2017 VA examination, additional medical records have been associated with the claims file, including a July 2017 VA preventative medicine note indicating the Veteran has an Axis I diagnosis of schizoaffective disorder under the DSM-5 criteria.  

As such, a remand is warranted to afford the Veteran a VA examination to consider the diagnosis of schizoaffective disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any psychiatric diagnoses in addition to his service-connected PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should address the following:

(a)  Indicate whether the Veteran has a diagnosis of any additional psychiatric disorders, to include the July 2017 diagnosis of schizoaffective disorder.  A complete rationale should be provided. 

(b)  If another psychiatric disorder is diagnosed to include schizoaffective disorder, the examiner should specifically determine whether:

(i)  It is at least as likely as not (50 percent or greater probability) that psychiatric disorder, to include schizoaffective disorder, had its onset in service or is otherwise etiologically related to active service.

(ii)  It is at least as likely as not (50 percent or greater probability) that the psychiatric disorder, to include schizoaffective disorder, is caused by the Veteran's service-connected PTSD.  Please explain why or why not.

(iii)  It is at least as likely as not (50 percent or greater probability) that psychiatric disorder, to include schizoaffective disorder, was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected PTSD.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.
An explanation must be provided for any opinion expressed.  All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Thereafter, readjudicate the Veteran's claim.  If any determination is unfavorable, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




